         Case 1:15-cv-07433-LAP Document 1228 Filed 08/10/21 Page 1 of 4




                                                              August 10, 2021

By ECF

The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street, Room 2220
New York, NY 10007-1312

               Re:     Giuffre v. Maxwell, 15 Civ. 7433 (LAP)

Dear Judge Preska:

       On behalf of non-party, John Doe, we write in response to Plaintiff’s letter of August 5,
2021, see DE 1227.

         Our letter of August 4, 2021 suggested several proposals to help expedite the continued
implementation of the Protocol and the particularized review contemplated for each non-party. It
appears, however, that the non-parties received, and presumably relied upon, a protocol process
that is different than the process now being implemented.

        Specifically, the August 4 letter noted: “To the extent Plaintiff and Defendant suggest
that they are entitled to file further oppositions to the non-parties’ objections, they are incorrect.”
DE 1226 at 2. In support of this, we cited Section 2(d) of the Protocol: “Within 7 days of service
of any Non-Party Objection and accompanying memorandum, if any, the Original Parties may
file an opposition stating the reasons why any Sealed Item should be unsealed.” DE 1108, at 3.
That same paragraph further provides the “objecting Non-Party may file a reply in support of its
objections within 7 days of service of the Original Parties’ opposition.” Id. This language is
contained in the version of the Protocol which we understand was mailed to all Does. See DEs
1115–16.

         Subsequent to the filing of our letter, we were directed to the Court’s October 20, 2020
Order, issued in the context of the Court’s consideration of the Sealed Records pertaining to
Does No. 1 and 2. See DE 1157. In that Order, the Court observed “that several other Non-
Party Does have already submitted Objections to unsealing” and, at Plaintiff’s urging,1 the Court
ruled that “[a]ny oppositions to those Non-Party Objections are not due until 7 days after the
Court indicates it will review sets of motions for those Does.” Id. at 3–4 (emphasis added).
Thus, as to the non-party objections submitted as of October 20, 2020, the Court extended the
original parties’ response time, and further stated that the Court would “update the Protocol and
file a revised version of the document that states explicitly that the clock does not start running
on any opposition to a Non-Party objection until the Court takes up the motion relevant to the

1
       Defendant apparently consented to or did not oppose Plaintiff’s request.
        Case 1:15-cv-07433-LAP Document 1228 Filed 08/10/21 Page 2 of 4


                                                                                     August 10, 2021
                                                                                         Page 2 of 4


Non-Party who objected.” Id. at 4. We are unaware of any subsequent amendment to, or filing
of a revised Protocol, or anything that suggests that all of the non-parties had been informed of
this change. Yet, it appears that the original parties thereafter have elected to defer filing
responses to non-parties’ objections—even those submitted after October 2020.

         This amendment to the Protocol, which apparently did not result in an actual amendment
to the Protocol, is an example of the original parties’ actions delaying the Protocol process. The
original parties’ opposition to any objections should have been submitted long ago under the
Protocol delivered to the non-parties. Similarly, the replies of the non-parties would have been
submitted at least six months ago and thus the issues would have been at least fully briefed. But,
because of the modification requested by the original parties after the Protocol was already
mailed to non-parties, the briefing on these issues will be completed at some future point. When
this ultimately occurs, the original parties will have been afforded nearly a year in certain
instances to submit their oppositions, while the non-parties will be expected to submit their
replies within seven days. Ironically, in preparing the Protocol, we had urged that non-parties be
accorded additional time to submit their opposition given the potential necessity to secure
counsel and other practical limitations then existing given the pandemic conditions. See DE
1040, at 1.

       Plaintiff’s November 10, 2020, correspondence to this Court proffered that efficiencies
would be realized under the Protocol by providing notice to all non-parties simultaneously
(which we agree was reasonable), which would “provide greater clarity on exactly how many
Non-Parties intend to participate in the unsealing process.” DE 1143, at 1. But the efficiencies
were never realized because the Protocol schedule was not followed. To our knowledge, the
Court has not been informed whether the original parties oppose any of the objections lodged by
the non-parties implicated in the sealed filings yet to be addressed. Thus, unknown is whether
additional briefing from both the original parties and the non-parties will be required. Nor can a
decision be made as to whether an evidentiary hearing might be required, as contemplated under
the Protocol.

        At this point, the foregoing serves only to further illustrate that the non-parties are not the
source of the claimed delay or inefficiencies. Rather, any execution issues are directly
attributable to the original parties, first because of the volume and nature of the materials
contained in the Sealed Materials, and second, because of the de facto modification of the
Protocol. The Court should therefore reject the original parties’ proposals undermining the
contemplated individual review and the other components of the Protocol, the latter of which
was largely adopted for the benefit of the non-parties. In particular, Plaintiff originally opposed
certain aspects of the Protocol and some of the protections it afforded the non-parties. See, e.g.,
DE 1013. Her group-based review proposal effectively reverses course in this matter and aligns
it with Plaintiff’s original, but rejected, position.

       What matters now, of course, is how the Court elects to proceed moving forward. We
submit there are means for expediting matters without diminishing the required individualized
review and the Protocol. The following suggestions are inclusive of those in our August 4 letter,
        Case 1:15-cv-07433-LAP Document 1228 Filed 08/10/21 Page 3 of 4


                                                                                   August 10, 2021
                                                                                       Page 3 of 4


but account for the modification of the Protocol set out in DE 1157 and briefly respond to
Plaintiff’s comments in her August 5 letter.

       1.      The parties’ respective submissions to streamline the Protocol discuss the subjects
               of notice to, and/or lack of objections from, non-parties. Provided the parties
               complied with their notice obligations under the Protocol, the time for non-parties
               to submit objections has expired. While the parties should be permitted to
               continue any ongoing efforts to provide alternative notice to the non-parties,
               absent a showing of good cause, no out-of-rule opposition should be considered,
               and the lack of any objection is not a basis for delaying the next phase under the
               Protocol.

       2.      The legal briefing before the Court should be brought to a conclusion. The Court
               should establish a cutoff for the original parties (a) to submit any further legal
               briefing, if any, pertaining to the legal issues affecting the non-objecting non-
               parties; and (b) to offer any response to the objections previously submitted by the
               non-parties.

       3.      The Court should continue its process of reviewing items in the order they appear
               on the Clerk’s docket as to a Doe.2 Considering documents in sequence aids the
               Court in evaluating “the weight of presumption of public access that should be
               afforded to the document.” This process can be improved by increasing the
               number of docket items taken under consideration at a given time.

       4.      We proposed that if the original parties do not object to a non-party’s objections,
               the Court should summarily sustain the objections “assuming the Court does not
               wish to have the matter otherwise heard.” DE 1226. Plaintiff responds by
               insisting that a presumption of access has attached, the objecting party bears the
               burden of advancing the objection, and the Court must nevertheless conduct a
               particularized review. See DE 1227, at 2. Although not expressly stated,
               presumably Plaintiff’s position is based on the Court’s prior rejection of
               Plaintiff’s position that if a non-party fails to object, the materials pertaining to
               that non-party should be automatically unsealed. See DE 1157, at 2. In rejecting
               Plaintiff’s position, the Court noted that the Protocol expressly advised non-
               parties they were under no affirmative duty to object and the Court was obligated
               to conduct a particularized review. See id. But our position and Plaintiff’s




2
        Plaintiff’s criticism is misplaced and misunderstands our recommendation. We
appreciate that the current review process is employed in the context of individual Does, and
such records are effectively pulled in the order they appear on the Docket. That is, the Court
examines a set of records pertaining to a particular Doe. The process can be improved by
increasing the total number of records examined at a given time.
        Case 1:15-cv-07433-LAP Document 1228 Filed 08/10/21 Page 4 of 4


                                                                                  August 10, 2021
                                                                                      Page 4 of 4


               position are not two sides of the same coin.3 As to the non-parties who have
               objected, they have affirmatively stated their grounds for continuing the seal. If
               the one party who has posited throughout these proceedings that nothing should
               be sealed – namely, Plaintiff – does not oppose the objections, we submit that the
               Court can make quick work of that particular record. One would reasonably
               conclude if Plaintiff has no objection, there is nothing to resolve, but we
               nevertheless, of course, specifically prefaced our recommendation: “[A]ssuming
               the Court does not wish to have the matter otherwise heard.” DE 1226, at 4.

       5.      Finally, as the Sealed Records are released, the original parties should be directed
               to make the appropriate comprehensive redactions. This is hardly the burden
               Plaintiff suggests. One does not need to assimilate an entire case file (although
               surely the original parties have) to know, for example, that if you redact a name at
               page 90 of a deposition transcript, you must make a corresponding redaction to
               the accompanying index, and that both such redactions should be made in a
               manner to prevent a reader from easily inferring the identity of the individual in
               question based on the name’s location in the index and the context surrounding
               the name in the transcript.

       As always, we appreciate the Court’s attention and stand ready to answer any questions
the Court may have.


                                                     Respectfully Submitted,
                                                     KRIEGER KIM & LEWIN LLP


                                                By: _________________________
                                                    Nicholas J. Lewin
                                                    Paul M. Krieger


cc (by ECF): Maxwell Counsel of Record (15 Civ. 7433 (LAP))




3
        Plaintiff also overstates matters. Not all Sealed Records are equal for this analysis, and
there are many documents where the presumption of access “amounts to little more than a
prediction of public access absent a countervailing reason,” as the Second Circuit has observed.
Brown v. Maxwell, 929 F.3d 41, 49–50 (2d Cir. 2019) (citation and internal quotation marks
omitted).
